1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    Designated Counsel for Service
     OFFICE OF THE FEDERAL DEFENDER
4    801 “I” Street, 3rd Floor
     Sacramento, CA 95814
5
     Attorney for Defendant
6    KENNETH KEYES

7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                       )   No. 2:17-cr-188-GEB
12                                                   )
                           Plaintiff,                )   STIPULATION AND [PROPOSED] ORDER
13                                                   )   TO CONTINUE STATUS CONFERENCE,
     v.                                              )   TRIAL CONFIRMATION HEARING AND
14                                                   )   JURY TRIAL
     KENNETH KEYES and                               )
15   LEROY WEBER,                                    )   DATE: January 11, 2019
                                                     )   TIME:  9:00 a.m.
16                         Defendants.               )   JUDGE: Hon. Garland E. Burrell, Jr.
                                                     )
17
18
19          Plaintiff, United States of America, by and through United States Department of Justice

20   Antitrust Division Trial Attorney CHRISTOPHER J. CARLBERG and Assistant Federal

21   Defender MIA CRAGER on behalf of defendant KENNETH KEYES and HAYES H. GABLE,

22   III attorney for defendant LEROY WEBER, hereby stipulate to continue the status conference

23   from January 11, 2019 to April 19, 2019 at 9:00 a.m., the trial confirmation hearing from April 5,

24   2019 to November 22, 2019 at 9:00 a.m., and the jury trial be continued from May 14, 2019 to

25   January 7, 2020 at 9:00 a.m.

26          The reason for the continuance is that, since this matter last appeared before the Court,

27   the government executed a search warrant on a storage unit rented by defendant LEROY

28   WEBER in Ventura, California. The government seized several boxes of paper documents and
1    certain electronic devices, including several desktop computer towers. The government has
2    already produced scanned copies of the seized paper documents to the defense. Regarding the
3    seized electronic devices, the government is working with a technical vendor to determine what
4    data can be retrieved practicably from the devices and to process the data. The government
5    intends to produce the relevant materials to the defense as soon as practicable. Once the
6    information is disclosed, the defense will need time to review that information, conduct an
7    investigation, and otherwise prepare for trial. Defense counsel Hayes H. Gable, III for co-
8    defendant LEROY WEBER was recently appointed to this case and also needs additional time to
9    review the first 500,000 pages of discovery. The proposed January 7, 2020 trial date is the
10   earliest time that allows for production of discovery and defense counsel preparation and
11   scheduling availability.
12            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
13   excluded of this order’s date through and including January 7, 2020; pursuant to 18 U.S.C.
14   § 3161 (h)(7)(A)and (B)(iv) [reasonable time to prepare] and General Order 479, Local Code T4
15   based upon continuity of counsel and defense preparation.
16            Counsel and the defendants also agree that the ends of justice served by the Court
17   granting this continuance outweigh the best interests of the public and the defendants in a speedy
18   trial.
19                                                 Respectfully submitted,
20
      Dated: January 8, 2019                        HEATHER E. WILLIAMS
21                                                  Federal Defender
22                                                 /s/ Mia Crager
                                                   MIA CRAGER
23                                                 Assistant Federal Defender
                                                   Attorney for Defendant
24
                                                   KENNETH KEYES
25
26                                                 /s/ Hayes H. Gable III
                                                   HAYES H. GABLE, III
27                                                 Attorney for Defendant
                                                   LEROY WEBER
28

     !Unexpected
      United States v.End  of FormulaUnited
                       Kenneth Keyes                 -2-
      Stipulation and Order
1    Dated: January 8, 2019
                                              United States Department of Justice
2
                                              /s/ Christopher J. Carlberg
3                                             CHRISTOPHER J. CARLBERG
                                              Antitrust Division Trial Attorney
4                                             Attorney for Plaintiff
                                              UNITED STATES OF AMERICA
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     !Unexpected
      United States v.End  of FormulaUnited
                       Kenneth Keyes            -3-
      Stipulation and Order
1
                                            ORDER
2
             IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3
     stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4
     its order. The Court specifically finds the failure to grant a continuance in this case would deny
5
     counsel reasonable time necessary for effective preparation, taking into account the exercise of
6
     due diligence. The Court finds the ends of justice are served by granting the requested
7
     continuance and outweigh the best interests of the public and defendants in a speedy trial.
8
             The Court orders the time from the date the parties stipulated, up to and including
9
     January 7, 2020, shall be excluded from computation of time within which the trial of this case
10
     must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and
11
     (B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is
12
     further ordered the January 11, 2019 status conference shall be continued until April 19, 2019, at
13
     9:00 a.m., the trial confirmation hearing shall be continued from April 5, 2019 to November 22,
14
     2019 at 9:00 a.m., and the jury trial be continued from May 14, 2019 to January 7, 2020 at 9:00
15
     a.m.
16
17
     Dated: January 9, 2019
18
19
20
21
22
23
24
25
26
27
28

     !Unexpected
      United States v.End  of FormulaUnited
                       Kenneth Keyes                  -4-
      Stipulation and Order
